Citation Nr: 1224385	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a back disorder.      

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a stomach disorder, to include as secondary to a psychiatric disorder.  

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for a bilateral knee disability, to include as secondary to service-connected right leg scar.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2010, the Board remanded this matter for further development.  Specifically, the Board found that insufficient notice had been provided to the Veteran and remanded the matter to correct this error.  The Board also directed the RO to obtain updated VA treatment records.  

It is noted that the Veteran submitted new evidence since a Supplemental Statement of the Case (SSOC) was issued in May 2011.  In his May 2012 Appellant's Brief, the Veteran expressly waived initial review by the RO.  See 38 C.F.R. § 20.1304.  

The petitions to reopen the claims of service connection for a psychiatric disorder, a back disorder, and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed November 2002 rating decision denied service connection for a bilateral knee disability.

3.  Evidence submitted since the November 2002 rating decisions is cumulative or redundant of the evidence of record at the time of the prior final denial of the bilateral knee disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW
1. The November 2002 rating decision, which denied the claim for service connection for a bilateral knee disorder, is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. § 20.1103 (2011).  

2. The evidence received after the November 2002 rating decision denying service connection for a bilateral knee disorder, while new, is not material, and the claim of entitlement to service connection for a bilateral knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Prior to initial adjudication of the Veteran's petition to reopen, a letter dated in May 2005 informed the Veteran of the evidence necessary to substantiate his claim, the evidence VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  The letter also satisfied the notice requirements under Kent, 20 Vet. App. 1.  A subsequent letter dated in January 2010 notified the Veteran of how VA would calculate the degree of disability and the effective date if service connection was granted.  While the January 2010 letter was not provided to the Veteran prior to initial adjudication, he has not been prejudiced as adequate notice was submitted in January 2010, the Veteran was given time to submit additional evidence and argument, and the matter was readjudicated in the May 2011 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private medical records are in the file.  It is noted that numerous private medical records had to be translated from Spanish to English.  This appears to have been achieved.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a bilateral knee disorder.  However, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§  5105, 5103A; 38 C.F.R. § 3.159.  

II. New and Material Evidence

The Veteran's claim for service connection for a bilateral knee disability was first denied by a September 2000 rating decision.  The Veteran was notified of the decision and of his appellate and procedural rights, but did not appeal the decision.  The RO readjudicaed the claim on a de novo basis following a liberalizing change in the law, namely, the Veteran's Claims Assistance Act of 2000 (VCAA).  In the November 2002 rating decision, the RO found that the evidence did not establish that the Veteran's bilateral knee disorder was caused or aggravated by a service-connected disorder or was related to service.  The Veteran did not appeal this decision and it became final.  38 C.F.R. § 20.1103.  The Board observes that the Veteran submitted an application to reopen his claim of entitlement to service connection for a bilateral knee disorder in February 2005.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996)(overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  

In this respect, the Court recently determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Again, in November 2002, the RO denied service connection for the Veteran's bilateral knee disorder as the evidence did not establish that the Veteran's bilateral knee disorder was caused or aggravated by a service-connected disorder or was related to service.  At the time of the November 2002 rating decision denying the service connection claim, the evidence of record included the service treatment records, private medical records from Dr. D., Dr. J., and Dr. Z., VA treatment records from February 2000 to April 20002, and the Veteran's lay statements.  

In the September 1965 pre-enlistment report of medical history, the Veteran indicated that he had trouble with arthritis.  The medical history report does not specify which joint he had trouble with and the accompanying pre-enlistment examination found that the Veteran's lower extremities were clinically normal.  Treatment records also note that the Veteran injured his right leg during a motor vehicle accident but x-rays of the tibia were negative.  There are no complaints of knee pain during service and the Veteran denied trick or locked knee, and arthritis during the October 1967 separation examination.  The Veteran's June 1968 Puerto Rican Army National Guard enlistment examination found his lower extremities to be clinically normal.  

The evidence also included a May 2000 private treatment note from a Dr. Gonzalez indicating that the Veteran suffered from osteoarthritis and chronic chondromalacia of the right patella.  A May 1998 private treatment note indicates that the Veteran had advanced right knee degenerative joint disease, mainly involving the patellafemoral joint.  A July 2002 private three phase bone scan showed degenerative joint disease of the knees.  

VA medical records associated with the claims file also included a September 1997 treatment note which indicates a diagnosis of degenerative joint disease of the knees.  A May 2002 treatment note reveals mild chondromalacia at the inferior aspect of the patella.  An August 2002 VA treatment note indicated that the Veteran was seen for physical therapy 

The evidence added to the record since the November 2002 rating decision includes an operative report which shows that the Veteran underwent surgery for his left knee in November 2009.  The Veteran underwent surgery to repair a torn meniscus of the right knee in September 2010.  Private treatment notes associated with the claims file after the November 2002 rating decision continue to diagnose the Veteran with osteoarthritis of both knees.  VA treatment records dated from January 2003 to June 2009 reveal continued complaints of knee pain.   Absent from these treatment records is any medical opinion which relates the Veteran's bilateral knee disorders to service.  

While these medical records are undoubtedly new, as they were not of record at the time of the November 2002 rating decision, these records essentially replicate the medical evidence which was of record at the time of the November 2002 decision; that is, they continue to demonstrate that the Veteran has a current bilateral knee disorder.  Such evidence is not new and material, since the existence of the disability was known in November 2002.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994)(medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  These records do not establish or suggest that the Veteran's bilateral knee disorders are related to his military service. 

The Board notes the Veteran's recent contentions that his bilateral knee disorder is related to his in-service right leg injury.  However, his history of an in-service right leg injury was of record at the time of the prior denial.  What this evidence still fails to establish is any etiological relationship between that in-service injury and his currently diagnosed knee disorders, which is the same information that was missing prior to the November 2002  rating action.  Accordingly, this information is cumulative of information of record at the time of the November 2002 rating decision.  In short, there is no competent evidence of an in-service injury which caused the Veteran's current bilateral knee disorder.  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

Therefore, the Board finds that the subsequently received evidence is new in that it was not previously of record at the time of the November 2002 rating decision; however, while new it is either cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The evidence does not raise a reasonable possibility of substantiating the claim.  Specifically, there is no competent evidence relating the Veteran's current bilateral knee disorder to service, to include his right leg injury.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim for service connection for a bilateral knee disorder.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has not been received sufficient to reopen the claim of service connection for a bilateral knee disorder.  


REMAND

By way of procedural background, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a stomach disorder in an October 1999 rating decision.  The RO also denied the Veteran's application to reopen previously denied claims of service connection for a back disorder, and a psychiatric disorder in a November 2002 rating decision. The Veteran did not appeal the October 1999 and November 2002 rating decisions.  He submitted a petition to reopen the claims of entitlement to service connection for a stomach disorder, a back disorder, and a psychiatric disorder in a statement received by the RO in February 2005.  

At the time that Veteran sought to reopen his claims in February 2005, he was not informed of why his application to reopen claims of service connection for a psychiatric disorder and a back disorder had been previously denied, nor was he informed of the kind of evidence necessary to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board remanded the matter in January 2010 to afford the Veteran proper notice.  The RO was also directed to obtain updated VA treatment records from the VA Medical Center in San Juan dated from February 2005 to the present.  

Thereafter, the RO issued a letter dated in January 2010, which notified the Veteran that his claim of service connection for a stomach disorder had been denied in an October 1999 rating decision and his claims of service connection for a psychiatric disorder and a back disorder had been denied in a November 2002 rating decision.  With respect to his psychiatric and back claims, the RO then indicated that the claims were previously denied because the evidence submitted was not new or material.  Absent from this notice is any discussion of the RO's initial denial of the underlying service connection claims for a back disorder or a psychiatric disorder.  Specifically, in its January 2011 Remand, the Board directed the RO to explain to the Veteran what information and evidence he must submit to reopen his claims of service connection for a back disorder and psychiatric disorder, to include an explanation of the meanings of "new" and "material" evidence within the context of his claims.  Additionally, the RO was to explain to the Veteran that his previous application to reopen was denied because there was no evidence that his currently-shown back and psychiatric disorders were related to service.  

The Board finds that the RO has not substantially complied with the January 2010 remand instructions and the matter must be remanded to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(a Board remand confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Regarding the Veteran's petition to reopen his stomach disorder, the evidence of record indicates that this disorder may be caused or related to his psychiatric disorder.  As such, this matter is inextricably intertwined with the Veteran's claim for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, consideration of this matter must be deferred pending resolution of the claim to reopen the psychiatric claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice that explains what information and evidence he must submit to reopen his claims of service connection for a back disorder and a psychiatric disorder, consistent with the holding in Kent v. Nicholson. Specifically, provide him with an explanation of the meaning of "new" and "material" evidence within the context of his claims.  To this end, explain to him that his previous application to reopen was denied because there was no evidence that his currently shown back and psychiatric disorders were related to service, and which explains the types of evidence that would support his claims.  

2. Then, after ensuring that any other actions needed to ensure VA's duty to assist and notice obligations are accomplished, the Veteran's petition to reopen his claims of service connection for a back disorder, a psychiatric disorder, and a stomach disorder should be readjudiated.  If such action does not resolve the claims, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


  
Department of Veterans Affairs


